UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ROOSEVELT VANN JR. ,

                                    Plaintiff,

                            V.
                                                                      No. 20-CV-628 (KMK)
 PERSICO aka PCT CONTRACTING; RIGGS
 & DISTLER; INTERNATIONAL LOCAL                                      ORDER OF SERVICE
 UNION #60; MIKE BASILONE; CARLOS
 ALPHONSO; JAY SERGOSA,

                                   Defendants.

KENNETH M. KARAS, United States District Judge:

        Plaintiff brings this pro se Action under Title VII of the Civil Rights Act of 1964 ("Title

VII"), 42 U.S.C. §§ 2000e to 2000e-l 7, alleging that his employer and union discriminated

against him based on his race. By Order dated February 5, 2020, the Court granted Plaintiff's

request to proceed in forma pauperis ("IFP"). (Dkt. No. 3.)

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and Complaint until the Court reviewed the Complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the Complaint is not served within that time, Plaintiff should request an extension of

time for service. liee Mellleur v. f}frong,   6R2 JIJd ~6, 63 (2d Cir. 2012) (holding thilt it iB thv
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,

3 78 F. App 'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).").

          To allow Plaintiff to effect service on Defendants Persico aka PCT Contracting; Riggs &

Distler; International Local Union #60; Mike Basilone; Carlos Alphonso; and Jay Sergosa

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (USM-285 form) for each of these Defendants. The

Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these Defendants.

          Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is further instructed to complete the USM-285 forms

with the addresses for Defendants Persico aka PCT Contracting; Riggs & Distler; International

Local Union #60; Mike Basilone; Carlos Alphonso; and Jay Sergosa and deliver all documents

necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

 Dated:      February J 11/ , 2020
             White Plains, New York




                                                    2
             DEFENDANTS AND SERVICE ADDRESSES


1.   Persico aka PCT Contracting
     550 Franklin Avenue
     Mt. Vernon, N.Y. 10550

2.   Riggs & Distler
     550 Franklin Avenue
     Mt. Vernon, N .Y. 10550

3.   Mike Basilone
     550 Franklin Avenue
     Mt. Vernon, N.Y. 10550

4.   Carlos Alphonso
     550 Franklin Avenue
     Mt. Vernon, N.Y. 10550

5.   Jay Sergosa
     140 Broadway
     Hawthorne, N.Y. 10532
